Exhibit 10.1

Amendment Number Five

to the Henry Schein, Inc.

SECTION 162(m) CASH BONUS PLAN

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Section 162(m) Cash Bonus Plan, as amended (the “Plan”);

WHEREAS, pursuant to Section 7.2 of the Plan, the Company has reserved the right
to amend the Plan;

WHEREAS, pursuant to the Company’s Compensation Committee Charter, the Board
delegated authority to the Compensation Committee to amend the Plan; and

WHEREAS, the Compensation Committee desires to amend the Plan to extend the term
thereof and to eliminate references to “extraordinary items” to reflect
Accounting Standards Update No. 2015-01, Income Statement-Extraordinary and
Unusual Items (Subtopic 225-20) Simplifying Income Statement Presentation by
Eliminating the Concept of Extraordinary Items.

NOW, THEREFORE, the Plan is hereby amended, effective on the date of the
Company’s 2017 annual stockholders’ meeting, subject to stockholder approval at
the 2017 annual stockholders’ meeting, as follows:

 

  (a) Section 4.3(ii) of the Plan is amended by deleting the following
parenthetical:

 

       “(any or all of which shall be measured without regard to extraordinary
items unless otherwise determined by the Committee consistent with the
requirements of Section 162(m)(4)(C) of the Code and the regulations
thereunder).”

 

  (b) Section 4.3(iv) the Plan is amended by deleting the words “and
extraordinary items.”

 

  (c) The first paragraph of Section 4.3 is amended by deleting the last
sentence thereof.

 

  (d) Section 7.1 of the Plan is amended by adding the following new paragraph
to the end thereof

 

  “(e) The Plan is amended to extend the term to December 31, 2021, effective on
the date of the Company’s 2017 annual stockholders’ meeting, subject to
stockholders’ approval at the 2017 annual stockholders’ meeting. Notwithstanding
Section 7.1(a), 7.1(b), 7.1(c) and 7.1(d), subject to stockholder approval of
the Plan, as amended, at the 2017 annual stockholders’ meeting, a bonus may be
payable under this Plan in respect to fiscal years beginning after December 31,
2017, provided that no bonus shall be payable under this Plan in respect to any
fiscal year beginning after December 31, 2021.”

 

  (e) Except as amended hereby and expressly provided herein, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this Amendment has been executed May 31, 2017.

 

HENRY SCHEIN, INC. By:   /s/ Michael S. Ettinger  

Name:  Michael S. Ettinger

Title:    Senior Vice President

 